     Case 20-80240-JJG-11V    Doc 52     Filed 06/25/20   EOD 06/25/20 15:46:11   Pg 1 of 1

                        UNITED STATES BANKRUPTCY COURT                       SF11880 (rev 02/2020)
                              Southern District of Indiana
                          101 NW M.L. King Jr. Blvd., Rm. 352
                                Evansville, IN 47708
In re:

Rock Church of The Wabash Valley, Inc,                    Case No. 20−80240−JJG−11V
           Debtor.

                  NOTICE OF SUBCHAPTER V STATUS CONFERENCE

11 U.S.C. § 1188 requires the Court to hold a status conference in a subchapter V case
no later than 60 days after the entry of the order for relief.

NOTICE IS GIVEN that the subchapter V status conference will be held as follows:

         Date: July 23, 2020
         Time: 10:00 AM EDT
         Place: 877−848−7030; access code 8891756

A motion for continuance of the subchapter V status conference to a date more than 60
days after the entry of the order for relief must comply with 11 U.S.C. § 1188(b). All other
motions for continuance may be granted upon a showing of good cause. Every motion
for continuance must indicate whether the trustee objects to the continuance or what
efforts were made to contact the trustee regarding the request for continuance.

Pursuant to 11 U.S.C. § 1188(c), the Subchapter V Status Report must be filed no later
than July 9, 2020. This form can be found at
www.insb.uscourts.gov/SubVStatusReport.pdf.

Dated: June 25, 2020                            Kevin P. Dempsey
                                                Clerk, U.S. Bankruptcy Court
